Allow me at the outset to convey the greetings and best
wishes of the people of my country to Member States
and their people, and to the Secretary-General.
War, oppression, crime, hatred and suffering
plague hundreds of millions of men and women all
over the world today. In pursuit of the ideals of peace,
democracy and happiness, the United Nations is the
united conscience of humankind. In order to achieve
the goals of the Millennium Declaration, our
Organization must be strengthened structurally,
economically and spiritually.
Serbia and Montenegro therefore supports both
the initiatives for the enlargement of the Security
Council, that based on the need for equal
representation of all continents, and that which
concedes a special role for the most developed
countries, without whose support the United Nations
would be unable to fulfill its noble goals.
The fight against global terrorism in all its
manifestations, such as anti-Semitism and anti-
Islamism, is our primary responsibility today. Those
who perpetrated, masterminded and bankrolled terrorist
atrocities in New York, Washington, Moscow, Beslan,
Jerusalem, Madrid, Istanbul and other places have not
only declared war against all nations, but also against
God himself, who is the same God for all people.
In the fight against terrorism, force is
unavoidable, but prevention is what we need most.
52

Politicians, international religious and spiritual leaders
and the media must constantly emphasize that the
killing of children and of innocent civilians are crimes
that the terrorists are perpetrating against their own
religions and nations and that God will neither forgive
them nor reward them with paradise for such crimes.
Multilateralism is the only means to prevent the
catastrophe of the clash between faiths and
civilizations. At the same time, terrorism must be
condemned with equal resolve by everyone. There can
be no acceptable terrorists, nor should terrorists be
proclaimed as `freedom fighters’ anywhere.
Serbia and Montenegro is a small country that has
been confronted with most of the world’s current
problems and misfortunes. The recent wars that saw the
break-up of Yugoslavia - one of the founding members
of the United Nations - have had immense and painful
consequences: unemployment; poverty; the tragic
plight of some 600,000 refugees; hopelessness among
young people, which breeds drug dependence; a rising
suicide rate; and the desperate position of Serbs in
Kosovo and Metohija.
The reality of Kosovo and Metohija today is both
dramatic and grim. Over the past five years, the
international administration and dominance of the
Albanian majority of this Serbian province have led to
the killing or abduction of more than 2,500 Serbs,
including many children, and to the destruction of
1,500-year-old churches and monasteries and
approximately 40,000 homes. As a result of terrorism
and massive violations of basic human rights, nearly
200,000 Serbs and other non-Albanians have been
expelled from Kosovo and Metohija.
The hopes of suffering victims are directed
towards the United Nations, particularly its bodies and
specialized agencies. I take this opportunity to express
my most profound gratitude to the Secretary-General
and to the Director-General of UNESCO for the
decision to convene, in November, an international
donor conference aimed at funding the reconstruction
of destroyed churches and monasteries in Kosovo. We
are also grateful for the principled position that all
homes must be rebuilt, that conditions must be created
for the return of all of those who have been expelled
and that the Serbs in Kosovo and Metohija must be
guaranteed the right to life and to freedom of
movement and all civil, national and religious freedoms.
The spirit of a united Europe and a united world
lives in the hearts of Serbs and Montenegrins. While
we respect the existing State borders that we share with
our neighbours, we wish to erase them in everyday life
and to build a common European future based on
dialogue, reconciliation and equality among all nations.
We are fully confident that, with the strong support of
the United Nations, we will attain that goal.
But the insistence by some on the creation of a
sovereign State of Kosovo amounts to a call for the
break-up of the sovereign State of Serbia and
Montenegro. Such an objective breeds new hatred and
misery and is contrary to the basic tenets of
international law and to the Charter of the United
Nations. We will not agree to the violation of the rights
of our State and its citizens.
By applying consistent standards in addressing all
crimes, the United Nations will assist the efforts of the
democratic Government in Serbia and Montenegro to
fulfill our obligations to the International Criminal
Tribunal for the former Yugoslavia, which is something
we must do. The nation is innocent; responsibility rests
on the individual, and none of those who have been
indicted for war crimes has the right to hold a nation
hostage.
All of us on this planet are brothers and sisters.
Gens una sumus: we are all one family. Therefore, the
primary obligation of any majority, whether religious,
racial or ethnic, is to fully protect the rights of
minorities. I can assure the Assembly that my
Government is unreservedly committed to that
principle.